Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or fairly suggest a golf club head that includes a face portion, comprising: an abutment member which abuts against a back surface of the face portion; and a fixing portion which is provided at a position separated from the back surface of the face portion and to which the abutment member is fixed, the abutment member including; a non-metal distal end portion which abuts against the back surface of the face portion; and a metal body portion which is fixed to the fixing portion, the body portion including a convex engaging portion provided in an end portion of the body portion, the distal end portion including a concave engaging portion which engages with the convex engaging portion, wherein the abutment member is a cylindrical member, the convex engaging portion and the concave engaging portion are located on a central axis line of the abutment member, a non-slip portion is formed on an outer peripheral surface of the convex engaging portion, and the non-slip portion is a spirally formed uneven surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAEANN GORDEN whose telephone number is (571)272-4409.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        



June 7, 2021